

 SJ 37 ENR: Providing for congressional disapproval of the proposed export to the United Arab Emirates, the United Kingdom of Great Britain and Northern Ireland, and the Republic of France of certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. J. RES. 37IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed export to the United Arab Emirates, the United Kingdom of Great
			 Britain and Northern Ireland, and the Republic of France of certain
 defense articles and services.That the issuance of an export license with respect to any of the following proposed exports to the United Arab Emirates, the United Kingdom of Great Britain and Northern Ireland, or France is prohibited:(1)The transfer of the following defense articles, including defense services and technical data, described in Executive Communication 1425 (EC–1425) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposed transfer of 44,000 GBU–12 Paveway II Kits and the proposed transfer of 16,000 GBU–10 Paveway II Kits.Speaker of the House of RepresentativesVice President of the United States and President of the Senate